Citation Nr: 0510644
Decision Date: 02/18/05	Archive Date: 04/27/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-19 299	)	DATE FEB 18 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for the residuals of a closed head injury. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from September 1986 to January 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for headaches as residual to head trauma.  The RO evaluated the disability due to this condition under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045, (for brain disease due to trauma), and awarded a 10 percent rating, the maximum allowed under this code for subjective complaints recognized as symptomatic of brain trauma. 

By way of a November 1999 hearing officers decision, the RO granted service connection for memory loss as a residual of the head injury.  The RO did not assign a separate rating for memory loss, but decided that disability from this head injury residual was to be rated with headaches, under the 10 percent rating already in effect under DC 8045 for subjective complaints recognized as symptomatic of brain trauma.  The issue on appeal has been recharacterized to more accurately reflect the veteran's service-connected disability.

The veteran has relocated and his appeal is now addressed through the RO in Reno, Nevada.  In November 2004, the veteran appeared before the undersigned Acting Veterans Law Judge at a videoconference hearing.

During the course of this appeal, the veteran raised a claim for service connection for migraine headaches.  This claim has not been addressed by the agency of original jurisdiction (AOJ), and it should be referred to the RO for action deemed appropriate.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.

REMAND

The veteran was in an automobile accident in November 1991 while performing active service.  Subsequent to that accident he experienced headaches and memory loss.  

As noted above, the veteran's service-connected disability, residuals of a closed head injury (identified as headaches and memory loss), is currently rated 10 percent under 38 C.F.R. § 4.124a, DC 8045, (for rating brain disease due to trauma).

This provision reads as follows:

Purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated Diagnostic Code (e.g., 8045-8207).

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

38 C.F.R. § 4.124a, DC 8045

Statements and medical evidence on file indicate that the veteran may be suffering from additional disability as a result of his inservice closed head injury.  Specifically noted in this regard are reports of trouble with balancing, deficiencies and incoordination on the right side, memory loss, cognitive difficulty, a change in personality, and problems with writing and signing his name.  Here, a new VA examination is required to specifically identify the nature and severity of all residuals of the veteran's inservice closed head injury.  The examiner should be asked to review the rating criteria at DC 8045 and comment as to whether any disability found is a purely neurological disability or a purely subjective complaint recognized as symptomatic of a head injury.  Since residuals of the veteran's head injury may very well be complicated by symptoms of his service-connected PTSD, a specialist in neurology qualified to discern the root cause of each disability must perform this examination. 

Medical records on file also appear to indicate that the veteran has migraines in addition to the generic headaches already service-connected as residual to his head injury.  The medical evidence of record does not indicate whether the migraines are related to the closed head injury, to some other aspect of the veteran's period of service, or to some non-service source.  The VA examiner should make a finding as to whether the veteran suffers from migraines related to the inservice closed head injury, and if so, identify the severity of any resultant disability.  

Finally, the Board points out that the veteran's memory loss due to the closed head injury is not a subjective complaint that may be considered in the 10 percent rating currently in effect for the headaches due to the head injury.  We also note that the veteran reports cognitive problems and other mental difficulties related to his head injury.  Following the neurological examination, the RO should readjudicate the issue on appeal and consider whether any additional rating (under applicable diagnostic codes for rating neurological disability, migraines, mental disorders, etc.) is warranted in order to properly evaluate all disabilities found to be residuals of the veteran's closed head injury.  

The VAs duty to assist includes a duty to help the veteran develop his claim.  In cases such as this, where the record does not contain sufficient, competent medical evidence to decide the claim, VA has no choice but to provide a new examination.  38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED to the RO for the following action:

1.  The RO should schedule the veteran for a VA examination by a specialist in neurology to evaluate him for all residuals of his inservice closed head injury. The claims folder, including a copy of this Remand, must be made available to the examining physician prior to examination.  The examiner should carefully review the file and give particular attention to treatment received for the closed head injury and any residuals reportedly related thereto, as well as to the criteria for rating brain disease due to trauma (DC 8045), which is included above.  At the examination, the specialist in neurology should ask the veteran to identify all symptoms he believes are due to his inservice head injury.  All appropriate diagnostic studies should be performed.

2.  Following a review of the record and examination of the veteran, the examining physician should be asked to respond to each of the following directions, providing a detailed written rationale for all opinions and conclusions expressed:

a)  Please itemize each disability related to the veteran's inservice closed head injury.  Where possible, differentiate between disabilities related to the closed head injury and any symptoms or disabilities related to his service-connected PTSD.  

b)  For each disability found to be related to the closed head injury, please report all clinical findings in detail, and opine regarding the nature and severity of all associated functional impairment.  

c)  Please indicate whether each disability found to be a residual of the head injury is purely neurological or purely subjective, since disability due to head trauma is rated differently for each such category (see DC 8045 above). 

d)  If the veteran is found to have migraine headaches (as a distinct disability apart from his generic headaches) that are related to the inservice head injury, please note the frequency of prostrating attacks.  

3.  After all requested development has been accomplished in accordance with the above instructions, the RO should adjudicate the claim for a rating in excess of 10 percent for the residuals of a closed head injury, including headaches, memory loss, and any other disorder so identified in the examination.  The RO should rate these disabilities under all applicable diagnostic codes, as warranted by the medical evidence.
  
4.  If any benefit sought on appeal remains denied, the veteran and his representative should be provided a supplemental statement of the case (SSOC) containing notice of all actions taken on the claim, to include a summary of the evidence and all applicable law and regulations considered.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the development of his claim.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


	                  _________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2004).


